Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
Applicant’s response, filed 12/23/2020, to the Office action mailed 8/25/2020 (hereinafter “the previous Office action”) is acknowledged.  Applicant canceled Claims 2, 3, 6, 13 and 22-33, amended Claims 5 and 12, added Claims 34-54, and presented arguments in response to the Office action.   
Claims 5, 10, 12, 17, 21 and 34-54 are pending and are presently under consideration.
Applicant’s arguments have been fully considered and are deemed to be persuasive in part.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed on 5/01/2020 has been re-considered by the Examiner.  A signed copy of the IDS is included herewith.


Withdrawn Rejections
The rejection of Claims 12, 17, and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, set forth in the previous Office action, has been withdrawn in view of Applicant’s present claim amendments.  

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites (at the bottom of the first page of the claim) “R1 is selected from the group consisting of 1H-indolyl, 1H-benzimidazolyl, pyrazolo[1,5-a]pyridinyl, imidazo[1,2 a]pyridinyl, 1H-imidazo[4,5-b]pyridinyl, imidazo[1,2 a]pyrazinyl and imidazo[1,2-a]pyrimidinyl …”  A hyphen is missing between the “2” and “1” in the two recitations of “[1,2 a]” (see bolded and underlined text, above).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following rejection is amended from the previous Office action, as necessitated by claim amendments.
Claims 41-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 41 recites the limitation "administering to the subject" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that Applicant amend the claim to recite that “the subject” is a subject being treated for the claimed cancer.  For example the claim can be amended to recite “A method of treating a cancer in a subject, wherein the cancer is selected from … comprising administering to the subject …”

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following rejection is amended from the previous Office action, as necessitated by claim amendments.
Claims 5, 10, 21, 35, 36, and 41-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a cancer mediated by BMI-1, wherein the cancer is selected from the group consisting of acute myeloid leukemia, brain tumor, breast  does not reasonably provide enablement for treating said cancers mediated by BMI-1 by administration of the full scope of the compounds defined by instant Formula (I) or for treating cancers not mediated by BMI-1 (e.g., the cancers recited by instant claim 41).
The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
To be enabling, the Specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).   (As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”)

In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary, 
2) the amount of direction or guidance provided, 
3) the presence or absence of working examples, 
4) the nature of the invention, 
5) the state of the prior art, 
6) the relative skill of those in the art, 
7) the predictability of the art, and 
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833,839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons: 
The nature of the invention and the breadth of the claims 
The invention (i.e., independent claim 5) relates to a method of treating a cancer mediated by BMI-1 in a subject in need thereof, wherein the cancer is selected from the group consisting of acute myeloid leukemia, brain tumor, breast cancer, Burkitt's lymphoma, colorectal cancer, diffuse large B cell lymphomas (DLBCL), fibrosarcoma, gastric cancer, glioblastoma, hepatocellular carcinoma, Hodgkin's lymphoma, liver 

    PNG
    media_image1.png
    117
    124
    media_image1.png
    Greyscale

or a form thereof, wherein

    PNG
    media_image2.png
    212
    546
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    461
    553
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    338
    516
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    88
    558
    media_image5.png
    Greyscale


Independent claim 41 relates to a method of treating a cancer selected from the group consisting of sarcomas, brain tumors, and glioblastomas, the method comprising administering to the subject an effective amount of a compound for Formula (I) [as recited and defined in claim 5].
Note that claim 41 does not require that the recited cancers are mediated by BMI-1.
The scope of Formula (I) as defined in claims 5 and 41, particularly when considering substituent variables R1 and R4, is extremely large, perhaps numbering many millions of compounds. Note that the R1 substituents are further “substituted on a carbon atom ring member with one, two, three or four R5 substituents, or on a nitrogen atom ring member with an oxygen atom substituent to form an N-oxide”.  Additionally, the R4 substituent (i.e., phenyl) is optionally substituted with one, two, three or four R6 substituents.  The list of substituents defined by R5 and R6 (supra) is quite extensive, with certain substituents being optionally further substituted.
Applicant has made about 284 compounds, of which about 222 are defined by Formula (I) as presently claimed.  The scope of the compounds made by Applicant is very narrow compared to the scope of instantly claimed Formula (I). 
For example, one of the instantly disclosed compounds, i.e., Compound 109, has the following structure:

    PNG
    media_image6.png
    221
    158
    media_image6.png
    Greyscale
.
However, instant Formula (I), as discussed above, defines many millions of compounds.  For example, the following compound is defined by Formula (I):

    PNG
    media_image7.png
    360
    590
    media_image7.png
    Greyscale

One skilled in the art would not predict that this compound would exhibit similar activity to the compounds tested by Applicant and Applicant has presented no evidence that a compound similar in structure to this compound would have any biological activity whatsoever.
The state and predictability of the art and relative skill of those in the art
et al. (“Bmi1 Inhibitors Suppress Cell Growth and Notch Signalling Of Acute Leukemia Cells”, Experimental Hematology, 2017, Vol. 53, p. S63, Abstract 3032; previously cited).  Ohtaka et al. disclose:
To examine whether BMI1 inhibitors can be novel molecular-targeted drugs, we examined the effects of BMI1 inhibitors on growth of leukemia cells. Six leukemia cell lines (OCI/AML2, OCI/AML5, THP-1, and TMD7 derived from AML; Jurkat and KOPT-K1 from TALL) and normal lymphocytes from healthy volunteers were used. Six cell lines except for TMD7 do not express p16INK4A/p14ARF. Effects of three BMI1 inhibitors, artemisinin, PTC-209, and PRT4165, on the growth of these cell lines in culture were examined. It is reported that artemisinin and PTC-209 suppress BMI1 mRNA expression and that PRT4165 suppresses the function of BMI1 by inhibiting the BMI1/RING1A self-ubiquitination … BMI1 protein was expressed in all cell lines. Artemisinin (2 µM) suppressed the growth of Jurkat cells only, whereas PTC-209 (2 µM) and PRT4165 (50 uM) suppressed the growth of all cell lines examined.”  [Emphasis added.]

Therefore, in view of Ohtaka et al., it is apparent that, even though limited to 6 cell lines of leukemia and 3 BMI-1 inhibitors, inhibition of cell growth was not uniformly apparent.  Thus, it would be unreasonable to expect that a single BMI-1 inhibitor would be effective in treating the instantly claimed types of cancer.
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, 
	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was 
The relative skill of those in the art is high, generally that of an M.D. or Ph.D., with expertise in oncology.  That factor is outweighed, however, by the unpredictable nature of the art.  
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")

The amount of direction or guidance provided and the presence or absence of working examples 
Applicant provides Table 1, beginning at page 174, which presents BMI-1 ELISA EC50 data (using HT-1980 cells) for 284 instant compound (of which compounds 1-62 don’t read on instantly claimed Formula (I) using a sandwich ELISA Assay (see Example 1).  Example 2 (beginning at page 177) presents an in vitro cancer stem cell assay for a single instant compound (Compound 109) using the in vitro pediatric Baylor Xenograft Derived (BXD) brain tumor model and in cells from primary patient cultures (PPC).  According to the specification, the data from the assay demonstrate the preferential reduction of cancer stem cell populations compared to general cell populations as a result of inhibition of BMI-1 function and reduction in the level of BMI-1 Compound 109.  Example 3 (page 178) presents an in vivo “Survival Assay” in mice using instant Compound 109 and a glioblastoma model (U87-MG tumor cells injected intracranially into nu/nu mice).  Applicant concludes that Compound 109 demonstrated extended survival of tumor bearing mice over both vehicle and temozolomide (a standard-of-care agent).

The quantity of experimentation necessary 
In view of the above factors (i.e., in particular, the nature of the invention and the breadth of the claims, the state and predictability of the art, the amount of direction or guidance provided and the presence or absence of working examples), the quantity of experimentation needed is expected to be great.    
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997). 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.

Response to Arguments
Applicant's arguments, as they apply to the presently amended rejection, are addressed below.
Applicant argues that 
that the Examiner has inadvertently misinterpreted Applicant's Claim 5. In particular, the Examiner seems to consider that the definition of R4 is broad and contributes to an "extremely large" number of compounds, "perhaps numbering many millions of compounds." In response, Applicant respectfully directs the Examiner's attention to Claim 5's definition of the R4 variable (as on record even prior to the pending Office Action), wherein R4 must be phenyl (optionally substituted). There is no particular breadth to a recitation of "phenyl" (optionally substituted). Therefore, the Examiner's statement that the definition of R4 contributes to perhaps millions of compounds appears to not be supported.  [Emphasis by Applicant.]
Notwithstanding, Applicant has amended Claim 5 at variable R1 by incorporating the subject matter of Claim 3; after this amendment, Claim 5's variable R1 is selected from a group of only seven (7) elements (substituted). Therefore, between the amended definition of R1 and the previous (and current) definition of R4, there is a grand total of seven (7) possible combinations, which is vastly different than the Examiner's envisioned "perhaps numbering many millions of compounds.

The Examiner respectfully disagrees.  Variable R1 is not limited to only seven elements because, as defined in claims 5 and 41, the R1 substituents are further “substituted on a carbon atom ring member with one, two, three or four R5 substituents, or on a nitrogen atom ring member with an oxygen atom substituent to form an N-oxide”.  Additionally, the R4 substituent (i.e., phenyl) is optionally substituted with one, 6 substituents.  The list of substituents defined by R5 and R6 (supra) is quite extensive, with certain substituents being optionally further substituted.  Therefore, the number of compounds defined by Formula (I) is in the millions.
Applicant argues that the rejection “did not make a finding that this factor [the amount of direction or guidance provided and the presence or absence of working examples] falls in favor of lack of enablement.”
The Examiner respectfully disagrees.  The rejection provides a summary of the amount of direction or guidance provided and the presence or absence of working examples, relative to the scope of the number of compounds defined by Formula (I).
With regard to the quantity of experimentation necessary, Applicant argues that the “Examiner does not provide any arguments in favor of a finding of lack of enablement under this factor.  Rather, the Examiner simply states that ‘[i]n view of the above factors, the quantity of experimentation needed is expected to be great.’”
The Examiner respectfully disagrees.  The factors discussed in the rejection, in particular, the breadth of the claims (i.e., millions of compounds defined by Formula (I)) compared to the relatively limited direction, guidance and working examples disclosed by the specification, would require the artisan to undertake an unreasonably large quantity of experimentation to practice the invention.  It should be noted that claims 12, 17, 21, 34, 37-40 and 50-54, which are drawn to a much more narrow scope of compounds (i.e., hundreds of compounds vs. millions of compounds), are allowed.

Conclusion
Claims 5, 10, 21, 35, 36, and 41-49 are rejected.
Claims 12, 17, 21, 34, 37-40 and 50-54 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGG POLANSKY/Examiner, Art Unit 1629     

/SAVITHA M RAO/Primary Examiner, Art Unit 1629